C. D. Agua-dilla. Violación.
Por cuanto de acuerdo con el artículo 298 del Código de Enjuiciamiento Criminal, esta corte tiene facultad para apro-bar un pliego de excepciones;
Por cuanto el apelante lia obtenido una transcripción de la evidencia de conformidad con la Ley No. 4 de 1925, le-yes de ese año, página 109;
Por cuanto el juez sentenciador falleció antes de ser aprobada la transcripción de la evidencia;
Por cuanto la transcripción está certificada por el taquí-grafo oficial;
Por cuanto el fiscal informó en el acto de la vista que no tenía objeción alguna que hacer a la aprobación de la transcripción de la evidencia;
Por tanto, en virtud de nuestro poder judicial general y también, por analogía del artículo 298 del Código de En-juiciamiento Criminal, se aprueba la dicha transcripción de la evidencia.
El Juez Asociado Sr. Hutchison no intervino.